Vanguard Admiral Funds ® Supplement to the Statement of Additional Information Statement of Additional Information Text Changes In the Investment Advisory Services section, the text under 1. Other Accounts Managed is revised to indicate that Michael A. Johnson manages Vanguard S&P 500 Value Index and S&P 500 Growth Index Funds; Christine D. Franquin manages Vanguard S&P Mid-Cap 400 Index, S&P Mid-Cap 400 Value Index, and S&P Mid-Cap 400 Growth Index Funds; and Andrew H. Maack manages Vanguard S&P Small-Cap 600 Index, S&P Small-Cap 600 Value Index, and S&P Small-Cap 600 Growth Index Funds. As of January 31, 2013, Mr. Johnson managed six other registered investment companies with total assets of $5.6 billion (advisory fees not based on account performance). As of January 31, 2013, Ms. Franquin managed four other registered investment companies with total assets of $62 billion, three other pooled investment vehicles with total assets of $14.8 billion, and four other accounts with total assets of $6.5 billion (advisory fees not based on account performance). As of January 31, 2013, Mr. Maack managed three other registered investment companies with total assets of $680 million, managed five other pooled investment vehicles with total assets of $11.4 billion, and co-managed one other pooled investment vehicle with total assets of $647 million (advisory fees not based on account performance). As of January 31, 2013, the named portfolio managers did not own any shares of the above-named Funds that they manage. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 3340 022013
